Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 04/27/21.
3.	Claims 42, 44-49 & 52-57 are under examination.
4.	Claims 42, 47 & 57 are amended and claim 21 is newly added.
5.	Claims 1-44, 43 & 50-51 are canceled.

Response to Arguments
6.	Applicant's arguments and amendment filed on 04/27/21 regards to 102 & 103 rejections (Claims 42 & 44-46) have been fully considered but they are moot with the new ground of rejection necessitated by applicant’s amendment since the newly amended limitation (wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information) change the scope of the claims. See 103 rejection set forth below.
7.	Applicant's arguments and amendment filed on 04/27/21 regards to 102 & 103 rejections (Claims 47-49 & 52-57) have been fully considered and are persuasive. Therefore, the 102 and 103 rejection has been withdrawn.  
8.	Applicants have not responded to the claim objection set forth below regards to claims 43, 46, 48 & 56. Therefore, the claim objection is maintained.

Claims Objections 
9.	Claims 43, 46, 48 & 56 are objected to because of minor informalities:  
10.	Claims 43 & 48 recite, in part, “a NR RRC Protocol Data Unit, PDU, comprising...” in line 3 and in line 2 respectively. It is recommended to change to, “a NR RRC Protocol Data Unit [[,]] (PDU) [[,]] comprising”
11.	Claim 46 recites, “A user equipment (UE), The UE comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the UE is configured to perform the method of claim 42.” It is recommended to change to,
	“A user equipment (UE), The UE comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the UE is configured to perform: 
transmitting a first message to a first network node, the first network node implementing the first RAT, wherein the first message comprises joint UE capability information relevant to both the first RAT and the second RAT, wherein
the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT, wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information.
12.	Claim 56 recites, “A network node, comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the network node is configured to perform the method of claim 47.” It is recommended to change to,
“A network node, comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the network node is configured to perform:

receiving from a UE a first message comprising joint UE capability information relevant to both the first RAT and a second RAT different than the first RAT, wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT;
after receiving the first message, transmitting to a second network node of the second
RAT a second message comprising the joint UE capability information; and
after transmitting the second message, receiving a third message transmitted by the second network node, wherein the third message comprises configuration information for the UE
selected by the second network node based on the joint UE capability information.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


14.	Claims 42 & 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (hereinafter referred as Ali) U.S. Patent Application Publication # 2019/0357199 A1, in view of Ericsson et al. (hereinafter referred as Ericsson) NPL document, “UE capability signaling for tight interworking discussion, decision” Reno, Nevada, 14th -18th November 2016 (as disclosed by applicant in the IDS).
Regarding claims 42 & 46: Ali discloses a method of a user equipment (UE)/a method (See FIG. 6; User Equipment (UE) 10), The UE comprising a memory (See FIG. 6; UE includes memory 616), a transmitter, a receiver (See FIG. 6; UE includes a transceiver 612), and a data processing system comprising one or more processors (See FIG. 6; UE includes a data processor 614), wherein the UE is configured to perform:
transmitting a first message (corresponds to message 200) to a first network node (corresponds to eNB), the first network node implementing the first RAT (corresponds LTE) (See FIG. 2 (Step 200) & Para. 0021; the UE sends/reports message 200 to LTE eNB), wherein the first message comprises joint UE capability information relevant to both the first RAT and the second RAT (See Para. 0021; the message 200 includes LTE and 5G band combination that the UE is able to support), wherein
(See FIG. 2 & Para. 0043; the first RAT is an LTE and the second RAT is NR/5G).
Ali does not explicitly discloses wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information.
However, Ericsson from the same field of endeavor discloses wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information (See section 2.3; NR RRC PDU containing SCG configuration (i.e., capability information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information as taught by Ericsson in the system of Ali, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 44: The combination of Ali and Ericsson disclose a method/a UE.
Furthermore, Ali discloses of a method/a UE, wherein the joint UE capability information comprises band combination information (See FIG. 2 & Para. 0021; the UE capabilities includes LTE and NR/5G band combination).
Regarding claim 45: The combination of Ali and Ericsson disclose a method/a UE.
Furthermore, Ali discloses of a method/a UE, further comprising: receiving a second message from the first network node, the second message comprising configuration data, (See FIG. 2 & Para. 0029; the LTE eNB sends message 206 that configures the UE with LTE-5G interworking configuration).

Allowable Subject Matter
15.	Claims 47-49 & 25-55 & 57 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 
16.	Claim 56 would be allowed if amended to overcome the claim objection for hybrid claim. 


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


A.	Centonza et al. 2018/0368140 A1 (Title: Radio network nodes and method performed therein) (See abstract, Para. 0004 & 0087).
B.	Sahlin et al. 2018/0343679 A1 (Title: Configuration of beamforming mode) (See abstract, FIG. 1, Para. 0004 & 0008).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469